Citation Nr: 1403611	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that reopened the Veteran's claims for service connection for hearing loss and tinnitus and then denied those claims on the merits.  

The Veteran testified in support of these claims during a hearing held before a Decision Review Officer at the RO in November 2010.  


FINDINGS OF FACT

1.  In a rating decision dated August 2007, the RO denied the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal.

2.  The evidence received since August 2007 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.

3.  Bilateral sensorineural hearing loss did not have its onset during active service or within one year of discharge and is not related to an in-service disease, event, or injury. 

4.  Tinnitus is related to the Veteran's in-service noise exposure/acoustic trauma.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying the Veteran's claims for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

4.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

The VCAA's notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  In the context of a claim that has been previously denied, the notice must inform the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In informing the claimant of what evidence would be considered new and material, VA must examine the basis for the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in the previous denial.  Id.  

With regard to the Veteran's tinnitus claim, given the Board's favorable disposition, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 



With respect to hearing loss, VA satisfied its duty to notify by sending the Veteran a letter in October 2008, prior to initially deciding this claim.  This letter informed him of his and VA's responsibilities for obtaining evidence and met all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. at 9-10.

VA also satisfied its duty to assist by securing all available evidence necessary for equitable resolution of this claim, including post-service VA and private treatment records, affording the Veteran a VA examination and, the Board having found that inadequate, obtaining a medical opinion addressing the etiology of his hearing loss.  

The Veteran does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf, or that the medical opinion is inadequate to decide this claim.  The Board thus finds that no further notice or assistance is required.

II.  Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus on the basis that he developed these conditions as a result of his in-service exposure to noise.  While serving in combat in Vietnam and firing 81 mm mortars, he has stated that he was exposed to noise.  He claims that anyone who has ever fired or been around these mortars would understand what caused his hearing/ear problems.  His representative requests that the benefit-of-the-doubt rule be applied in this case. 

A.  Finality

The RO previously denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus in a rating decision dated August 2007.  In deciding these claims, the RO considered the Veteran's service treatment and personnel records, the former of which include no diagnosis of hearing loss or tinnitus, the latter of which confirm combat service, and post-service VA treatment records dated in 2007, which include no diagnosis of hearing loss or tinnitus.

The RO found that, although the Veteran's DD Form 214 showing Vietnam service established noise exposure, there is no evidence in the service or post-service treatment records of hearing loss or tinnitus.  Based on these findings, the RO concluded that there was no evidence of current hearing loss and tinnitus and such conditions did not happen in military service and were not aggravated or caused by such service.

The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not, however, appeal it.  No new and material evidence was received within one year of that decision.  See 38 C.F.R. § 3.156(b).  The August 2007 rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006). 

The Veteran attempted to reopen these claims by written statement received in September 2008.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.'  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file since the RO's August 2007 rating decision includes VA treatment records, VA examination reports, the Veteran's written statements and hearing testimony, his representative's written statements and a medical opinion of a VA audiologist.  The evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate these claims.  

The Veteran's written statements and hearing testimony reflect his belief that his hearing loss and tinnitus result from his in-service noise exposure, already conceded by the RO.  Such statements were not of record at the time of the prior denial.  The post-service treatment records, VA examination reports and the VA medical opinion include diagnoses of hearing loss and tinnitus.  The absence of evidence of such diagnoses formed one of the bases of the RO's previous denial of the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Given that this type of evidence is no longer absent from the claims file, the Board must reopen the Veteran's claims. 



B.  Merits

There is no prejudice for the Board to consider the Veteran's claims on the merits, as the RO reopened the claims and denied them on the merits in the March 2009 rating decision.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

1.  Tinnitus

The evidence in the Veteran's claims file satisfies all three elements of the claim for service connection for tinnitus, including current disability, in-service event and nexus between the two.  A report of VA examination conducted in December 2008 and an October 2013 medical opinion establish that the Veteran has tinnitus.  Service personnel records establish that the Veteran served in combat in Vietnam as an indirect fire crewman.  According to the Veteran's reported medical history during a VA examination, written statements and hearing testimony, he first noticed this tinnitus (ringing in the ears) during service and continued to experience it after discharge.  As previously noted, he believes this condition developed, in part, secondary to his work with 81 mm. mortars.  

The Veteran's reported history of tinnitus is competent as ringing in the ears is lay observable.  It is also reasonable to assume that the duties of his military occupational speciality exposed him to noise and caused his ears to ring.  

According to a VA audiologist who, upon the Board's request, provided an opinion in October 2013, the Veteran obviously sustained noise exposure/acoustic trauma during service secondary to mortar fire, and the tinnitus is at least as likely as not related to this exposure/trauma.  

There is also an unfavorable opinion of record, but it is not probative.  In December 2008, a VA examiner ruled out a relationship between the Veteran's tinnitus and service on the basis that the Veteran's audiograms on induction and separation were normal.  That opinion does not contemplate the threshold shifts shown on these audiograms or the Veteran's competent reports of lay-observable symptomatology.

Based on the most recent medical opinion relating tinnitus to the Veteran's in-service noise exposure/acoustic trauma, the Board concludes that this condition was incurred in service.

2.  Bilateral Hearing Loss

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

Service connection may be presumed for chronic disease such as an organic disease of the nervous system, which includes sensorineural hearing loss, if it is shown that a veteran served continuously for 90 days or more during a period of war or during The evidence in the Veteran's claims file satisfies all three elements of the claim for service connection for tinnitus, including current disability, in-service event and nexus between the two percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

The same evidence noted above satisfies the first two elements of the claim for service connection for bilateral hearing loss, including current disability (sensorineural type, first noted in 2008) and in-service event.  It does not, however, satisfy the third, that is, a nexus between the two.  According to the report of VA examination conducted in December 2008, which the Board found inadequate, there is no relationship between the Veteran's hearing loss and in-service noise exposure.  According to the opinion of the VA audiologist, which the Board requested in response, it is not as likely as not that the hearing loss had its origins in noise exposure during the Veteran's active duty.  The audiologist based this opinion on the entrance and exit audiometric examinations, which showed a 10 decibel increase in the lower frequencies but unchanged or improved thresholds in the higher frequencies, and the fact that hearing loss associated with noise exposure/acoustic trauma typically manifests first in the higher frequencies.   

The Veteran has not submitted a medical opinion refuting that of the VA audiologist.  His assertions are thus the only evidence of record relating his hearing loss to his in-service noise exposure.  The Veteran is competent to report that he began having hearing difficulties at a certain time as such difficulties are capable of lay observation.  However, because he has no special training or expertise in medicine, he is not competent to diagnose hearing loss by VA standards or to relate such loss to his active service, including the noise exposure or initial manifestation of hearing difficulties.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Inasmuch as there is no competent and credible evidence relating the Veteran's sensorineural bilateral hearing loss to service, including the noise exposure, or indicating that it manifested to a compensable degree within a year of his discharge from service, the Board concludes that such hearing loss was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


